Citation Nr: 0001325	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the right knee, with degenerative joint 
disease, status post meniscectomy, currently rated 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1951 to 
June 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's internal derangement of the right knee, with 
degenerative joint disease, status post meniscectomy, is 
manifested by not more than moderate instability, 
degenerative joint disease, and slight, painful limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for internal derangement of the right knee, with 
degenerative joint disease, status post meniscectomy, based 
on instability or limitation of motion, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5257, 5260, 5261, (1999).  

2.  The criteria for a 10 percent evaluation for right knee 
disability due to arthritis and painful motion are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010 (1999); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. App. 417 
(1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant claims that his service-connected right knee 
disability has worsened, thereby entitling him to a higher 
evaluation for the disorder.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
for a sprained right knee in September 1951 following a fall 
from an airplane wing.  He was again treated for right knee 
problems in October 1951 after re-injuring the knee in a fall 
in the barracks.  

Medical records dated since service show that the appellant 
underwent arthroscopic partial medial and lateral 
meniscectomies and shaving of chondromalacia patella and the 
femoral trochlea groove of the right knee in August 1987.  At 
a VA orthopedic examination in July 1994, the appellant 
walked with an unremarkable gait and had well-healed 
arthroscopic portals on the right knee.  Flexion of the right 
knee was to 125 degrees, while extension of the knee was to 
within 5 degrees of full extension.  Increased pain was noted 
on full flexion, and there was some mild patellofemoral 
crepitus on range of motion, without significant tenderness 
to palpation or definite redness, heat, or swelling.  There 
was no evidence of instability.  X-rays of the right knee at 
the examination revealed mild degenerative joint disease 
involving both compartments.  

A December 1997 VA orthopedic examination revealed that the 
appellant had a careful gait without a limp.  Flexion and 
extension in the right knee were to 119 and 0 degrees, 
respectively.  The diagnosis was degenerative joint disease 
in both knees with slight limitation of motion and slight 
loss of motion due to pain.  

At a November 1998 VA orthopedic examination, the appellant 
complained of pain, weakness, and stiffness in his knees, for 
which he took Naprosyn.  He indicated that he used a cane 
when walking.  Slight evidence of painful motion was noted, 
with motion stopping at the point where pain would begin.  
There was weakness and guarding of movement, without edema, 
effusion, redness, heat, or abnormal movement.  Gait was 
fair, with use of a cane.  Flexion and extension were to 104 
and 0 degrees, respectively, in the right knee.  Stability 
was described as fair, with slight anterior and posterior 
instability noted in both knees.  X-rays of the knees showed 
tricompartmental degenerative arthritis in each knee.  The 
diagnosis was degenerative joint disease of both knees with 
loss of function due to pain.  

Service connection was granted for internal derangement of 
the right knee by a February 1971 rating decision, and a 10 
percent evaluation was assigned under Diagnostic Code 5257, 
from November 10, 1971.  An August 1994 rating decision 
granted a 20 percent evaluation under Diagnostic Codes 5010-
5257 for internal derangement of the right knee, with 
degenerative joint disease, status post meniscectomy, 
effective November 16, 1993.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  As the evidence fails to demonstrate 
that the appellant has severe instability associated with his 
right knee, the Board is unable to identify a basis to grant 
an evaluation greater than 20 percent for his right knee 
disability based on instability.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 20 
percent based on limitation of motion.  Under Diagnostic Code 
5260, limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when the limitation is to 30 degrees, and a 10 
percent evaluation when the limitation is to 45 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 percent evaluation when the limitation is to 
20 degrees, a 20 percent evaluation when the limitation is to 
15 degrees, and a 10 percent when the limitation is to 10 
degrees.  38 C.F.R. § 4.71a.  Normal extension and flexion of 
a knee are to 0 and 140 degrees, respectively. 38 C.F.R. 
§ 4.71a, Plate II.  

Because the most recent range of motion testing for extension 
and flexion in the appellant's right knee, at the December 
1995 VA examination, revealed that extension was full and 
that flexion was to 104 degrees, the Board finds that an 
evaluation greater than 20 percent is not warranted for his 
right knee disability based on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  He walks without an abnormal 
gait, albeit with a cane, and has fair stability and range of 
motion in the knee.  Because the currently assigned 20 
percent evaluation is based on moderate instability that 
involves functional impairment, a higher disability 
evaluation is not warranted for the right knee disability on 
the basis of functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels and Hicks.  

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).  

In this instance, flexion in the appellant's right knee does 
not meet the noncompensable level of flexion limitation (60 
degrees) under Diagnostic Code 5260, nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the right knee, because extension is shown to be 
full.  Under VA O.G.C. Prec. Op. No. 23-97, if the veteran 
does not at least meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a rating may be 
assigned.  Cf. Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. 
Cir. 1997).  Because the appellant does not have limitation 
of motion in the right knee that meets the noncompensable 
level under Diagnostic Code 5260 or Diagnostic Code 5261, a 
separate disability evaluation is not warranted for the 
arthritis and limitation of motion in the appellant's right 
knee under VA O.G.C. Prec. Op. No. 23-97.  

However, as there is X-ray evidence of arthritis in the 
appellant's right knee, and he experiences painful motion, 
the Board finds that he is entitled to a separate evaluation 
based on arthritis and limitation of motion in the right knee 
under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks.  
Because the arthritis in the right knee is described as 
moderate, and the pain is elicited when flexion reaches 104 
degrees, the Board finds that the evidence demonstrates that 
the highest rating warranted for the arthritis and painful 
motion in the appellant's right knee is 10 percent.  


ORDER

An increased evaluation is denied for internal derangement of 
the right knee, with degenerative joint disease, status post 
meniscectomy, based on instability or limitation of motion.  

A separate 10 percent evaluation is granted for arthritis and 
painful motion in the right knee, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

